DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 6, 11, 16 are amended; Claims 2, 3, 7, 8, 12, 13, 17, 18 are cancelled; Claims 21 - 24 are newly added.  Claims 1, 4 – 6, 9 – 11, 14 – 16, 19 - 24 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments in the remarks dated 12/10/2022 with respect to claims 1 - 20 have been fully considered but they are not persuasive.
Applicant’s Arguments:
The Applicant acknowledges that Wang describes determining a “best mB/beam combination” from among multiple received beams and argues that in Wang, the metric relied upon to determine a best beam is signal strength and that Wang does not disclose measuring a signal to interference and noise ratio (SINR), or determining that a “best mB/beam combination” is based on a measured SINR.

Examiner’s Response:
Examiner respectfully disagrees with this argument as measuring a signal to interference and noise ratio (SINR) is well known in the art as evidenced by Seo et al.
Therefore, in light of the amendments to the claims to include measuring a signal to interference and noise ratio (SINR), and upon further consideration, a new ground(s) of rejection is made in view of Seo et al. (see the office action for details).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 4 – 6, 9 – 11, 14 – 16, 19 – 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 20150004918 A1) in view of Seo et al. (US 20130033998 A1).

Regarding claim 1, Wang et al. discloses a method (Wang et al., FIG. 4) by a mobile station (MS) (Wang et al., FIG. 4, LTE/mmW UE 406) in a communication system (Wang et al., FIG. 4, mmW+LTE system 400), the method comprising: 
receiving, from a master node (Wang et al., FIG. 4, eNB1 402), first information related to measurement for neighbor nodes (Wang et al., FIG. 4, mB1B 404; [0058] an meNB may notify both the mWTRU and the mB(s) in the candidate list of the mB and beam specific indices corresponding to signature sequences that may be used in beacon transmission, in relation to [0062] using the mmW WTRU 406 coordinates, the meNB may generate a candidate mB list which includes mBs with the shortest distances); 
measuring channel quality of the neighbor nodes based on the first information (Wang et al., [0058] the information may include the resources that may be used for mWTRU reporting and the mWTRU may feedback results of mmW acquisition over cellular channel or mmW channel in relation to [0063] preferred beam list may be refined considering the current mB loading condition and the ability to satisfy quality of service (QoS) requirements for the mmW WTRU and [0086] once the mmW WTRU has detected the strongest mB/beam combination(s), and corresponding channel quality, the mmW WTRU reports the results); and 
transmitting, to the master node, a measurement report message including a measurement result which includes second information related to a beam identifier (ID) of at least one of the neighbor nodes (Wang et al., [0060] the mWTRU may report to the network the N highest received mmW signal strengths across all candidate mB/beam combinations and associated mB and beam indices) in case that a channel quality for at least one beam among the beams of the neighbor nodes is greater than a threshold (Wang et al., [0059] a peak detection module may be used to detect the best mB/beam combination and this may achieve timing and frequency synchronization at the same time), and 
wherein the beam ID is an ID of a beam with a best channel quality among the beams of the neighbor nodes (Wang et al., [0075] the mmW WTRU may be directed to feedback the highest received mmW signal strength and corresponding mB/beam indices, or feedback when the highest received mmW signal strength exceeds a certain predetermined threshold).
Wang et al. does not expressly disclose the channel quality comprising signal to interference and noise ratios (SINRs).
Seo et al., for example from an analogous field of endeavor (Seo et al., [0141] an "Out-of-sync" indications is an event occurring when a UE measures signals from a serving eNB and the quality of measured channel falls below a predetermined level) discloses channel quality comprising signal to interference and noise ratios (SINRs) (Seo et al., [0141] the channel quality may be determined by SNR (Signal-to-Noise Ratio) measured using Cell-specific Reference Signal (CRS) from the downlink signals, where the lower layer/physical layer may provide an "out-of-sync" indication to a higher layer, when demodulation of a received PDCCH is impossible or the Signal-to-Interference plus Noise Ratio (SINR) of the PDCCH is low).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the channel quality comprising signal to interference and noise ratios (SINRs) as taught by Seo et al. with the system of Wang et al. in order to allow for detection of a physical layer signal (Seo et al., [0141]).

Regarding claims 4, 9, 14, 19, Wang et al. - Seo et al. discloses the neighbor nodes operate on a millimeter wave frequency band (Wang et al., [0052] the mmW system link quality relies on high gain narrow beams from the transmitter and/or receiver, and proper alignment of the beam(s) due to its propagation property).

Regarding claims 5, 10, 15, 20, Wang et al. - Seo et al. discloses the beam ID is associated with millimeter wave frequency based-beamforming (Wang et al., [0050] the meNB 205 may select a target mB1 based on mmW related information provided by the mWTRU, and then trigger the mmW acquisition procedure, in relation to [0066] target mB1B 404 downlink (DL) channel synchronization, including obtaining frequency, time and mmW frame synchronization, mB ID and a transmission beam index may be done by sending beacon transmissions to the LTE/mmW WTRU).

Regarding claim 6, Wang et al. discloses method (Wang et al., FIG. 4) by a master node (Wang et al., FIG. 4, eNB1 402) in a communication system, the method comprising: 
transmitting, to a mobile station (MS) (Wang et al., FIG. 4, LTE/mmW UE 406), first information related to measurement for neighbor nodes (Wang et al., FIG. 4, mB1B 404; [0058] an meNB may notify both the mWTRU and the mB(s) in the candidate list of the mB and beam specific indices corresponding to signature sequences that may be used in beacon transmission, in relation to [0062] using the mmW WTRU 406 coordinates, the meNB may generate a candidate mB list which includes mBs with the shortest distances); and 
receiving, from the MS, a measurement report message including a measurement result which includes second information related to a beam identifier (ID) of at least one of the neighbor nodes (Wang et al., [0060] the mWTRU may report to the network the N highest received mmW signal strengths across all candidate mB/beam combinations and associated mB and beam indices), 
in response to channel quality for at least one beam among beams of the neighbor nodes being greater than a threshold (Wang et al., [0058] the information may include the resources that may be used for mWTRU reporting and the mWTRU may feedback results of mmW acquisition over cellular channel or mmW channel in relation to [0063] preferred beam list may be refined considering the current mB loading condition and the ability to satisfy quality of service (QoS) requirements for the mmW WTRU), 
wherein the beam ID is an ID of a beam with a best channel quality among the beams of the neighbor nodes (Wang et al., [0075] the mmW WTRU may be directed to feedback the highest received mmW signal strength and corresponding mB/beam indices, or feedback when the highest received mmW signal strength exceeds a certain predetermined threshold in relation to [0086] once the mmW WTRU has detected the strongest mB/beam combination(s), and corresponding channel quality, the mmW WTRU reports the results).
Wang et al. does not expressly disclose the channel quality comprising signal to interference and noise ratios (SINRs).
Seo et al., for example from an analogous field of endeavor (Seo et al., [0141] an "Out-of-sync" indications is an event occurring when a UE measures signals from a serving eNB and the quality of measured channel falls below a predetermined level) discloses channel quality comprising signal to interference and noise ratios (SINRs) (Seo et al., [0141] the channel quality may be determined by SNR (Signal-to-Noise Ratio) measured using Cell-specific Reference Signal (CRS) from the downlink signals, where  the lower layer/physical layer may provide an "out-of-sync" indication to a higher layer, when demodulation of a received PDCCH is impossible or the Signal-to-Interference plus Noise Ratio (SINR) of the PDCCH is low).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the channel quality comprising signal to interference and noise ratios (SINRs) as taught by Seo et al. with the system of Wang et al. in order to allow for detection of a physical layer signal (Seo et al., [0141]).

Regarding claim 11, Wang et al. discloses a mobile station (MS) (Wang et al., FIG. 1B, UE/WTRU 102) in a communication system (Wang et al., FIG. 4, mmW+LTE system 400), the MS comprising: 
a transceiver (Wang et al., FIG. 1B, transceiver 120) configured to receive, from a master node (Wang et al., FIG. 4, eNB1 402), first information related to measurement for neighbor nodes (Wang et al., FIG. 4, mB1B 404; [0058] an meNB may notify both the mWTRU and the mB(s) in the candidate list of the mB and beam specific indices corresponding to signature sequences that may be used in beacon transmission, in relation to [0062] using the mmW WTRU 406 coordinates, the meNB may generate a candidate mB list which includes mBs with the shortest distances); and 
at least one processor (Wang et al., FIG. 1B, processor 118) configured to measure channel quality for beams of the neighbor nodes based on the first information (Wang et al., [0058] the information may include the resources that may be used for mWTRU reporting and the mWTRU may feedback results of mmW acquisition over cellular channel or mmW channel in relation to [0063] preferred beam list may be refined considering the current mB loading condition and the ability to satisfy quality of service (QoS) requirements for the mmW WTRU and [0086] once the mmW WTRU has detected the strongest mB/beam combination(s), and corresponding channel quality, the mmW WTRU reports the results), 
wherein the transceiver is further configured to transmit, to the master node, a measurement report message including a measurement result which includes second in formation related to a beam identifier (ID) of at least one of the neighbor nodes (Wang et al., [0060] the mWTRU may report to the network the N highest received mmW signal strengths across all candidate mB/beam combinations and associated mB and beam indices) in case that a channel quality for at least one beam among the beams of the neighbor nodes is greater than a threshold (Wang et al., [0059] a peak detection module may be used to detect the best mB/beam combination and this may achieve timing and frequency synchronization at the same time), and 
wherein the beam ID is an ID of a beam with a best channel quality among the beams of the neighbor nodes (Wang et al., [0075] the mmW WTRU may be directed to feedback the highest received mmW signal strength and corresponding mB/beam indices, or feedback when the highest received mmW signal strength exceeds a certain predetermined threshold).
Wang et al. does not expressly disclose the channel quality comprising signal to interference and noise ratios (SINRs).
Seo et al., for example from an analogous field of endeavor (Seo et al., [0141] an "Out-of-sync" indications is an event occurring when a UE measures signals from a serving eNB and the quality of measured channel falls below a predetermined level) discloses channel quality comprising signal to interference and noise ratios (SINRs) (Seo et al., [0141] the channel quality may be determined by SNR (Signal-to-Noise Ratio) measured using Cell-specific Reference Signal (CRS) from the downlink signals, where  the lower layer/physical layer may provide an "out-of-sync" indication to a higher layer, when demodulation of a received PDCCH is impossible or the Signal-to-Interference plus Noise Ratio (SINR) of the PDCCH is low).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the channel quality comprising signal to interference and noise ratios (SINRs) as taught by Seo et al. with the system of Wang et al. in order to allow for detection of a physical layer signal (Seo et al., [0141]).

Regarding claim 16, Wang et al. discloses a master node (Wang et al., FIG. 4, eNB1 402) in a communication system (Wang et al., FIG. 4, mmW+LTE system 400), the master node comprising: at least one processor (Wang et al., [0017] a base stations device configured to wirelessly interface with a WTRUs as a site controller inherently comprises a processor); and a transceiver (Wang et al., [0018] the base station may employ multiple-input multiple output (MIMO) technology and, therefore, may utilize multiple transceivers for each sector of the cell) configured to: 
transmit, to a mobile station (MS) (Wang et al., FIG. 4, LTE/mmW UE 406), first information related to measurement for neighbor nodes (Wang et al., FIG. 4, mB1B 404; [0058] an meNB may notify both the mWTRU and the mB(s) in the candidate list of the mB and beam specific indices corresponding to signature sequences that may be used in beacon transmission, in relation to [0062] using the mmW WTRU 406 coordinates, the meNB may generate a candidate mB list which includes mBs with the shortest distances); and 
receive, from the MS, a measurement report message including a measurement result which includes second information related to a beam identifier (ID) of at least one of the neighbor nodes (Wang et al., [0060] the mWTRU may report to the network the N highest received mmW signal strengths across all candidate mB/beam combinations and associated mB and beam indices), in response to channel quality for at least one beam among beams of the neighbor nodes being greater than a threshold (Wang et al., [0058] the information may include the resources that may be used for mWTRU reporting and the mWTRU may feedback results of mmW acquisition over cellular channel or mmW channel in relation to [0063] preferred beam list may be refined considering the current mB loading condition and the ability to satisfy quality of service (QoS) requirements for the mmW WTRU), 
wherein the beam ID is an ID of a beam with a best channel quality among the beams of the neighbor nodes (Wang et al., [0075] the mmW WTRU may be directed to feedback the highest received mmW signal strength and corresponding mB/beam indices, or feedback when the highest received mmW signal strength exceeds a certain predetermined threshold in relation to [0086] once the mmW WTRU has detected the strongest mB/beam combination(s), and corresponding channel quality, the mmW WTRU reports the results).
Wang et al. does not expressly disclose the channel quality comprising signal to interference and noise ratios (SINRs).
Seo et al., for example from an analogous field of endeavor (Seo et al., [0141] an "Out-of-sync" indications is an event occurring when a UE measures signals from a serving eNB and the quality of measured channel falls below a predetermined level) discloses channel quality comprising signal to interference and noise ratios (SINRs) (Seo et al., [0141] the channel quality may be determined by SNR (Signal-to-Noise Ratio) measured using Cell-specific Reference Signal (CRS) from the downlink signals, where  the lower layer/physical layer may provide an "out-of-sync" indication to a higher layer, when demodulation of a received PDCCH is impossible or the Signal-to-Interference plus Noise Ratio (SINR) of the PDCCH is low).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the channel quality comprising signal to interference and noise ratios (SINRs) as taught by Seo et al. with the system of Wang et al. in order to allow for detection of a physical layer signal (Seo et al., [0141]).

Regarding claims 21, 22, 23, 24, Wang et al. - Seo et al. discloses the SINRs for the beams of the neighbor nodes are measured based on a synchronization signal (Wang et al., [0066] the mmW acquisition process may include a target mB1B downlink (DL) channel synchronization, which includes obtaining frequency, time and mmW frame synchronization, mB ID and a transmission beam index).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416